Citation Nr: 0724218	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  05-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for degenerative osteoarthritis, lumbar spine. 

2.  Entitlement to service connection for bilateral hip 
condition, claimed as secondary to degenerative 
osteoarthritis, lumbar spine. 

3.  Entitlement to service connection for bilateral leg 
condition, claimed as secondary to degenerative 
osteoarthritis, lumbar spine. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1954 to March 1957 
and from March 1957 to March 1963.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision 
the RO concluded the veteran submitted new and material 
evidence sufficient to reopen his previously denied claim for 
service connection for degenerative osteoarthritis, lumbar 
spine.  In that same rating decision, the RO denied service 
connection for degenerative osteoarthritis, lumbar spine; as 
well as the veteran's claims for service connection for 
bilateral hip and leg conditions secondary to degenerative 
osteoarthritis, lumbar spine. 

As discussed below, the issue of entitlement to service 
connection for degenerative osteoarthritis, lumbar spine has 
been reopened; however, further development is needed.  The 
issues of entitlement to service connection for degenerative 
osteoarthritis, lumbar spine; as well as the veteran's claims 
for service connection for bilateral hip and leg conditions 
secondary to degenerative osteoarthritis, lumbar spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  In a December 1996 rating decision, the RO denied 
entitlement to service connection for a back condition.  The 
veteran was notified of that decision; however, he did not 
submit a notice of disagreement or perfect an appeal. 

2.  The evidence submitted subsequent to the December 1996 
decision is new, in that it was not previously submitted to 
agency decision makers and is not cumulative and redundant of 
the evidence previously considered.  The evidence is material 
in that, when considered by itself or with previous evidence 
of record, it relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1. The December 1996 rating decision, in which the RO denied 
entitlement to service connection for a back condition, is 
final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996). 

2.  New and material evidence has been received since the 
December 1996 decision; therefore, the claim for service 
connection for a back condition, claimed as degenerative 
osteoarthritis, lumbar spine, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The determination as to whether new and material evidence has 
been submitted is a threshold jurisdictional issue to be 
decided independently by the Board, irrespective on the RO's 
determination on that matter, before it can adjudicate the 
merits of the issue. See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed after August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.
 
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends that his current lumbar spine disability 
is related to service.  Service connection for a back 
condition was previously denied in a rating decision dated 
December 1996. The relevant evidence considered in 
conjunction with the December 1996 decision includes the 
veteran's service medical records documenting a back sprain 
in December 1956 and March 1995 private medical records 
reflecting a diagnosis of osteoarthritis of the lumbar spine. 
The veteran failed to report for a November 1996 VA 
compensation and pension examination and his claim was 
subsequently denied.  The veteran was notified of the 
decision; however, he did not submit a notice of disagreement 
or perfect an appeal.  

In January 2005 the RO determined the veteran had submitted 
new and material evidence sufficient to reopen his previously 
denied claim for service connection for a back condition, 
claimed as degenerative osteoarthritis, lumbar spine. The RO 
subsequently denied entitlement to service connection on the 
merits. 

The evidence submitted since the last final denial includes 
the veteran's November 2005 testimony before the undersigned 
Veterans Law Judge, as well as a March 2005 medical opinion 
statement which relates the veteran's lumbago to the in-
service injury.  

With regard to the March 2005 medical opinion statement and 
the November 2005 video conference testimony, the 
aforementioned evidence has not been previously submitted to 
agency decision makers.  Therefore, the evidence is new.  In 
addition, as the veteran has not previously submitted a 
medical opinion relating his current lumbar spine disability 
to service, the evidence is not cumulative or redundant of 
evidence previously considered.  Further, the March 2005 
medical opinion statement and November 2005 testimony are 
also material, as they relate to unestablished facts 
(relationship to service and chronicity of symptoms) 
necessary to substantiate the claim.  

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Service 
medical records document a lower back injury in December 
1956.  The veteran has submitted evidence of a current lumbar 
spine disability, manifested by pain and limitation of 
motion.  The March 2005 medical opinion statement is material 
to the issue of service connection because it relates the 
veteran's current back condition to the injury documented in 
service.  The evidence submitted raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for degenerative osteoarthritis, lumbar spine.  
Accordingly, the Board concurs with the RO's finding in this 
regard, and the claim may be reopened.  38 U.S.C.A. § 5108.  

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection for degenerative 
osteoarthritis, lumbar spine will be addressed in the remand 
attached to this decision. 

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to reopen 
the previously denied claim in correspondence dated November 
2004 by informing him of the evidence he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The veteran 
has not received notice regarding the criteria for assignment 
of disability ratings and effective dates of disability 
benefits.  However, the RO can rectify the lack of notice 
prior to readjudicating the claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist:  With regard to the veteran's application to 
reopen the claim for service connection, because this 
decision effects a complete grant of the benefit sought on 
appeal, appellate review of this claim may be conducted 
without prejudice to the veteran, Bernard v. Brown, 4 Vet. 
App. 384 (1993), and it is unnecessary to analyze the impact 
of recent changes to the regulations defining VA's duty to 
assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  


ORDER

New and material evidence having been submitted, the 
application to reopen the previously denied claim for service 
connection for degenerative osteoarthritis, lumbar spine is 
granted.  





REMAND

In his written statements and November 2005 sworn testimony 
before the Board, the veteran asserts that service connection 
is warranted for degenerative osteoarthritis of the lumbar 
spine on the basis that this disability is related to an in-
service lumbar spine injury. December 1956 service medical 
records indicate the veteran reported a sharp pain on the 
right side of his lower back after lifting a heavy water 
hose. He sought treatment for lumbar spine pain referring to 
the right hip.  His treating physician diagnosed back strain.  
After a one week hospitalization the veteran was discharged 
and returned to duty.  He returned to the dispensary in 
January 1957 complaining of continued low back pain with 
radiation to the right flank.  A provisional diagnosis of 
herniated nucleus pulposus at L3 was diagnosed and the 
veteran was hospitalized for additional tests.  X-rays 
revealed no abnormalities and the veteran was discharged to 
duty. Recurrent complaints of low back pain are noted in July 
1957, January 1968, and February 1962. 

The veteran underwent a lumbar laminectomy to treat spinal 
canal stenosis at L3-S1 in July 2004. January 2005 VA medical 
records reflect a current diagnosis of marked spondylosis and 
degenerative disc disease in the lumbosacral region. The 
veteran has also submitted a March 2005 VA opinion statement 
which reflects a current diagnosis of lumbago related to the 
veteran's in-service injury. The veteran's medical treatment 
provider notes that he was hospitalized for six months while 
in service for his back injury.  A medical opinion can be no 
better than the facts alleged by an appellant; therefore, an 
opinion based on an inaccurate factual premise has no 
probative value. See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Further, the Board may reject a medical opinion that is based 
on facts provided by the veteran that have been found to be 
inaccurate or that are contradicted by other facts of record. 
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
((citing Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. 
Brown, 5 Vet. App. 458 (1993)). 

Under the present facts, it is clear that the veteran has 
provided his medical treatment provider with inaccurate 
statements regarding the length of his hospitalization during 
service.  However, the evidence of record indicates the 
veteran did receive medical treatment for a back strain in 
December 1956, and further, he sought treatment for recurrent 
back pain during service.  Further, the veteran has provided 
competent medical evidence of a current lumbar spine 
disability.  VA has the duty to assist the veteran in the 
development of his claim by providing him with an opinion to 
determine whether a medical nexus exists between his current 
lumbar spine disability and his treatment for a back injury 
while in service. 

In addition, the veteran seeks service connection for 
bilateral hip and leg disabilities which he contends 
developed secondary to his lumbar spine disability. In 
January 2005 the veteran sought treatment for bilateral hip 
pain. X-rays revealed unremarkable hip joints. The veteran 
reported pains in the mid-back radiating to both legs in 
October 2003. The Board finds the issues of service 
connection for bilateral hip and leg conditions to be 
inextricably intertwined with the issue of service connection 
for degenerative osteoarthritis of the lumbar spine. Thus, 
adjudication of the veteran's claims for service connection 
on a secondary basis for bilateral hip and leg conditions 
will be held in abeyance pending further development of the 
veteran's claim for service connection for degenerative 
osteoarthritis of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination to determine whether his lumbar 
spine disability is as least as likely as 
not (that is, probability of 50 percent or 
better) related to the back injury 
documented in service.  The claim folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  The examiner should obtain any 
tests or studies deemed necessary for an 
accurate assessment.  
2. The examiner should also identify the 
veteran's current bilateral hip and leg 
disabilities, if any, and determine whether 
it is at least as likely as not (that is, a 
probability of 50 percent or better) that 
such disabilities are the result of, or 
have been increased by, his back condition, 
if the back condition is determined to be 
service-connected. 

3.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, re-adjudicate the 
issues on appeal.  If any benefits sought 
remain denied, the claimant should be 
provided a supplemental statement of the 
case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


